Citation Nr: 1503440	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  04-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than September 1, 2009, for the award of service connection for chronic lumbosacral strain. 

2. Entitlement to an effective date earlier than September 1, 2009, for the award of service connection for degenerative disc disease of the cervical spine.

3. Entitlement to an effective date earlier than September 1, 2009, for the award of service connection for chronic fibromyalgia with sleep disturbance.

4. Entitlement to an effective date earlier than September 1, 2009, for the award of service connection for chronic right shoulder strain.

5. Entitlement to an effective date earlier than September 1, 2009, for the award of service connection for chronic left shoulder strain.

6. Entitlement to an effective date earlier than September 1, 2009, for the award of service connection for right upper extremity neuritis.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2001. 

8. Entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, prior to July 27, 2009, at which time a 100 percent rating was granted and the disability was recaptioned as posttraumatic stress disorder (PTSD) with psychosis, cognitive dysfunction, status-post traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO). A June 2002 rating decision continued the 50 percent rating for the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and denied a TDIU. A March 2010 rating decision, in pertinent part, granted service connection for chronic lumbosacral strain, degenerative disc disease of the cervical spine, chronic fibromyalgia with sleep disturbance, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis, each effective September 1, 2009. 

In August 2005, the Veteran and her spouse testified, in pertinent part, as to the issues of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and entitlement to a TDIU, neither of which are decided herein, before the undersigned Veterans Law Judge, seated at the RO in New Orleans, Louisiana. A transcript of the hearing has been associated with the claims file. 

The Board denied the claims of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and entitlement to a TDIU by a July 2007 decision. The Veteran appealed such to the United States Court of Appeals for Veterans Claims (Court) and after an April 2009 Joint Motion for Remand and Order, the Board remanded the issues for further development in April 2010. In March 2011, the issues were again before the Board. The Board denied the claim of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and noted that during the pendency of the appeal, the RO, by a December 2010 rating decision, granted a TDIU, effective September 1, 2009. The Board found that as the issue of entitlement to a TDIU prior to September 1, 2009, was inextricably intertwined with earlier effective date issues, discussed immediately below, and remand was required. The RO issued a February 2012 Supplemental Statement of the Case (SSOC), and the Board remanded the issue of entitlement to a TDIU prior to September 1, 2009, again in July 2012 for development. 

The Veteran appealed the Board's March 2011 decision denying her claim of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology to the Court. In May 2012, the Court issued a Memorandum Decision setting aside the Board's March 2011 decision and remanding the case to the Board for readjudication. By a November 2013 rating decision, the RO assigned a 100 percent rating to the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and recaptioned such as PTSD with psychosis, cognitive dysfunction, status-post traumatic brain injury, effective July 27, 2009.

The RO, in November 2013, granted an effective date of September 24, 2001, for the award of a TDIU, the date of the Veteran's claim of entitlement to a TDIU. The RO informed the Veteran that such was a full grant of the benefits sought and did not issue a SSOC such that the issue is again before the Board. However, the Veteran is presumed to seek the highest rating available, and the issue of entitlement to a TDIU prior to September 24, 2001, requires the issuance of a SSOC prior to Board adjudication. See AB v. Brown, 6 Vet. App. 35, 38 (1993). While not necessary, as the issue is already on appeal, the Board notes that the Veteran filed a November 2014 Notice of Disagreement (NOD) with the November 2013 award of September 24, 2001, as the effective date assigned to her TDIU.

The Board, by a March 2011 decision, also found that the Veteran expressed disagreement, in a December 2010 statement, with the effective date assigned to the disabilities granted service connection by the March 2010 rating decision. The Board remanded the earlier effective date issues to the Agency of Original Jurisdiction (AOJ) for the issuance of a Statement of the Case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). The RO issued a February 2012 SOC, mailed to the Veteran on March 1, 2012; to which the Veteran filed a timely May 1, 2012, Substantive Appeal.

As discussed at length below, the Veteran submitted a statement on August 16, 2005, asserting entitlement to service connection for a number of disabilities. The RO has since granted service connection for neck and back disabilities and fibromyalgia and denied service connection for headaches and right carpal tunnel syndrome in March 2010, and granted service connection for residuals of a traumatic brain injury and recaptioned the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology as PTSD with psychosis, cognitive dysfunction, status-post traumatic brain injury in November 2013. There is no indication, however, that the AOJ has initially adjudicated the remainder of the claims for service connection in the August 16, 2005, statement, to include leg and knee pain, pain and ringing in the ears, impaired vision, and left carpal tunnel syndrome. Also, at the time of the Veteran's September 1, 2009, statement, she asserted entitlement to service connection for pain in the arms. The RO adjudicated such to include only right upper extremity neuritis, without notice, development, or adjudication of the issue as to any left upper extremity neuritis. Since the Board does not have jurisdiction over the raised claims, they are referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the briefs relating to the May 2012 Court Memorandum Decision and the Memorandum Decision itself, as well as a November 2014 NOD to the November 2013 rating decision award of September 24, 2001, as the effective date assigned to the Veteran's TDIU.


The issues of entitlement to a TDIU prior to September 24, 2001, and entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, prior to July 27, 2009, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. By a March 2010 rating decision, the RO granted service connection for chronic lumbosacral strain, degenerative disc disease of the cervical spine, chronic fibromyalgia with sleep disturbance, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis, each effective September 1, 2009. 
2. There was an informal or formal claim, or written intent to file a claim of entitlement to service connection for neck and back disabilities received by VA prior to September 1, 2009, specifically, on September 24, 2001. 

3. There was an informal or formal claim, or written intent to file a claim of entitlement to service connection for fibromyalgia received by VA prior to September 1, 2009, specifically, on August 16, 2005. 

4. There was no informal or formal claim, or written intent to file a claim of entitlement to service connection for chronic right shoulder strain, chronic left shoulder strain, or right upper extremity neuritis received by VA prior to September 1, 2009. 


CONCLUSIONS OF LAW

1. The criteria for an effective date of September 24, 2001, for a grant of service connection for chronic lumbosacral strain, have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).

2. The criteria for an effective date of September 24, 2001, for a grant of service connection for degenerative disc disease of the cervical spine, have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).

3. The criteria for an effective date of August 16, 2005, for a grant of service connection for chronic fibromyalgia with sleep disturbance, have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).

4. The criteria for an effective date earlier than September 1, 2009, for a grant of service connection for chronic right shoulder strain, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).

5. The criteria for an effective date earlier than September 1, 2009, for a grant of service connection for chronic left shoulder strain, have not been met. 38 U.S.C.A.   § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).

6. The criteria for an effective date earlier than September 1, 2009, for a grant of service connection for right upper extremity neuritis, have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the Veteran's claims of entitlement to earlier effective dates for service connection, such are downstream issues from the grants of service connection. Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Relevant to the duty to assist, all identified and relevant treatment records have been obtained and considered. Thus, the Board finds that VA has fully satisfied the duty to assist. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims decided herein.

Earlier Effective Dates

In her December 2010 NOD, subsequent to the March 2010 rating decision that granted service connection for chronic lumbosacral strain, chronic fibromyalgia with sleep disturbance, degenerative disc disease of the cervical spine, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis and assigned the same an effective date of September 1, 2009, the Veteran and her husband asserted that her physical problems began in 1986, not 2009. 

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999).

The Veteran filed a claim in June 1988, asserting, in pertinent part, entitlement to service connection for back and neck disabilities, as well as fibromyalgia. By a June 1989 rating decision, the RO granted service connection for dysthymic disorder, to include depression, dementia, with polyneuralgia-arthralgia with multiple somatic complaints of headaches, neck and back pain, lightheadedness, hearing and visual complaints, and possible organic brain syndrome. The Veteran submitted a December 1989 NOD and the RO issued a January 1990 SOC. The Veteran did not perfect an appeal and the June 1989 rating decision became final. 38 U.S.C.A.         § 7105 (West 2002); 38 C.F.R. § 20.302 (2014).

In September 2001, the Veteran submitted a claim asserting entitlement to an increased rating for her service-connected dysthymic disability and service connection for neck and back disabilities. The RO, in June 2002, denied the increased rating claim and explained that neck and back pain was included in her service-connected dysthymic disability and there was no basis for separate service connection for neck and back disabilities. The Veteran submitted a June 2003 NOD and the RO issued a September 2004 SOC as to the increased rating claim. The Board denied the increased rating claim in July 2007 and noted that during Board hearing testimony in August 2005, the Veteran's representative asserted that the Veteran did not want to raise separate claims of entitlement to service connection for neck and back disabilities. Subsequent to an April 2009 Joint Motion for Remand and Order from the Court, and an April 2010 Board remand, the increased rating claim came again before the Board. The Board denied such in a March 2011 decision. By that time, service connection for separate neck and back disabilities had been granted by the RO in a March 2010 rating decision, based on the Veteran's September 2009 claim, as discussed below.

On August 16, 2005, during the Board hearing, in the discussion of the Veteran's service-connected dysthymic disability, she described a number of other medical issues. The Veterans Law Judge and the Veteran's representative discussed that no issues would be raised during the course of the hearing, and that claims for service connection for other issues would be submitted directly to the RO. The Veteran submitted a written statement at that time, on August 16, 2005, to the RO asking that a number of claims be developed, in essence, asserting service connection for multiple disabilities, specifically including neck and back disabilities and fibromyalgia. 

On September 1, 2009, the RO received a statement from the Veteran asserting, in pertinent part, entitlement to service connection for neck and back disabilities, and fibromyalgia, as well as shoulder and arm pain. The September 1, 2009, statement was the basis for the RO's March 2010 rating decision granting service connection for such and assigning each an effective date of September 1, 2009. 

The Veteran's representative, in a September 2014 brief, asserts that the proper effective date for each of the disabilities, chronic lumbosacral strain, chronic fibromyalgia with sleep disturbance, degenerative disc disease of the cervical spine, chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis, should be August 16, 2005, and not September 1, 2009. He argues that the RO did not act upon the Veteran's August 16, 2005, statement and such serves as her claim of entitlement to service connection for the disabilities granted service connection by the March 2010 rating decision. 

The Board agrees with the argument of the Veteran's representative that the August 16, 2005, statement serves as a claim of entitlement to service connection for fibromyalgia.

The Board disagrees with the argument of the Veteran's representative that the August 16, 2005, statement serves as a claim of entitlement to service connection for neck and back disabilities and finds evidence of an even earlier claim. In this regard, as discussed above, the Veteran submitted a claim on September 24, 2001, which asserted entitlement to neck and back disabilities. While such was initially denied by the RO and deemed part of her service-connected dysthymic disorder, it remains that the claim was pending, in appellate status, at the time of the March 2010 rating decision granting service connection for chronic lumbosacral strain and degenerative disc disease of the cervical spine. If not for the RO's March 2010 rating decision, in its adjudication of the Veteran's increased rating claim the Board would have considered the Veteran's neck and back pain, including whether separate awards of service connection were appropriate for referral based on diagnoses of record and relating back to the September 24, 2001, claim. 

The Board also disagrees with the argument of the Veteran's representative that the August 16, 2005, statement serves as a claim of entitlement to service connection for disabilities of the bilateral shoulders and right upper extremity. These disabilities were not listed in the Veteran's August 16, 2005, statement. While she reported muscle tenderness of unknown etiology, she did not describe such to include her shoulders or right arm. The Board considered that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). However, in her August 16, 2005, statement, the Veteran complained about a number of body parts, including her back, neck, knees, legs, and hands, without report of any shoulder or right arm symptoms. The Veteran did not assert entitlement to service connection for such until her September 1, 2009, statement.

The Board is sympathetic to the Veteran's assertion that her disabilities began in 1986, and not 2009. However, the Veteran was in active service in 1986 and did not separate from service until May 1988. The June 1989 rating decision, resultant to her June 1988 claim filed soon after separation from service, is final. No claims for service-connected disabilities were received by VA after the June 1988 claim and before the September 24, 2001, claim. 

The Veteran filed a formal or informal application for service connection for neck and back disabilities, which was not completely adjudicated, received by VA prior to September 1, 2009, specifically, on September 24, 2001; and she filed such for service connection for fibromyalgia, which was not completely adjudicated, prior to September 1, 2009, specifically, on August 16, 2005. Thus, the proper effective date for the award of service connection for chronic lumbosacral strain and degenerative disc disease of the cervical spine is September 24, 2001, and the proper effective date for the award of service connection for chronic fibromyalgia with sleep disturbance is August 16, 2005. Such represents the earliest possible effective dates. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. To this extent, the claims are granted.

However, the Veteran did not file a formal or informal application for service connection for disabilities of the bilateral shoulders and right upper extremity received by VA prior to September 1, 2009. As such, VA is precluded, as a matter of law, from granting an effective date for the awards of service connection for chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis prior to this date. Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law, the date of the Veteran's claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

To be clear, as discussed above, the statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. Id. Thus, even if entitlement to service connection for neck and back disabilities arose prior to the Veteran's September 24, 2001, claim, or if entitlement to service connection for fibromyalgia arose prior to the Veteran's August 16, 2005, claim, or if entitlement to service connection for disabilities of the bilateral shoulders and right upper extremity arose prior to the Veteran's September 1, 2009, claim, there can be no effective date earlier than those dates, as such would be later of the three dates in each instance, the date entitlement arose and the date of receipt of the claim. Id.

As discussed above, the claims of entitlement to earlier effective dates for the grants of service connection for chronic lumbosacral strain, degenerative disc disease of the cervical spine, and fibromyalgia are granted. However, as the preponderance of the evidence is against the claims of entitlement to an effective date earlier than September 1, 2009, for the grants of service connection for chronic right shoulder strain, chronic left shoulder strain, and right upper extremity neuritis, the benefit-of-the-doubt standard of proof does not apply, and the claims are denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 













							(Continued on the next page)




ORDER

An effective date of September 24, 2001, for the grant of service connection for chronic lumbosacral strain, is granted.

An effective date of September 24, 2001, for the grant of service connection for degenerative disc disease of the cervical spine, is granted. 

An effective date of August 16, 2005, for the grant of service connection for chronic fibromyalgia with sleep disturbance, is granted.

An effective date earlier than September 1, 2009, for the grant of service connection for chronic right shoulder strain, is denied.

An effective date earlier than September 1, 2009, for the grant of service connection for chronic left shoulder strain, is denied.

An effective date earlier than September 1, 2009, for the grant of service connection for right upper extremity neuritis, is denied.


REMAND

As discussed above, subsequent to the Board's July 2012 remand for development of the Veteran's claim of entitlement to a TDIU prior to September 1, 2009, the RO, in November 2013, granted an effective date of September 24, 2001, the date of the Veteran's claim of entitlement to a TDIU. The RO informed the Veteran that such was a full grant of the benefits sought and did not issue a SSOC. However, the Veteran, at the time of her September 2001 claim of entitlement to a TDIU, and during the course of the appeal, asserted that she has been unemployable since her separation from service in 1988. Thus, the award is not a full grant of the benefits sought and a SSOC as to the issue of entitlement to a TDIU prior to September 24, 2001, is required prior to Board adjudication. 

Also as discussed above, the Veteran appealed the Board's March 2011 decision denying her claim of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology to the Court. In May 2012, the Court issued a Memorandum Decision setting aside the Board's March 2011 decision and remanding the case to the Board for readjudication. By a November 2013 rating decision, the RO assigned a 100 percent rating to the Veteran's service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology and recaptioned such as PTSD with psychosis, cognitive dysfunction, status-post traumatic brain injury, effective July 27, 2009.

The issue of entitlement to a rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, prior to July 27, 2009, is thus before the Board for adjudication. The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim was filed; in this case, September 24, 2000, one year prior to the Veteran's September 24, 2001, claim, until VA makes a final decision on the claim. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.           § 3.400(o)(2) (2104). In this case, however, the Board will consider the time period from September 24, 2000, until July 27, 2009, when the 100 percent rating was granted, as additional compensation after July 27, 2009, is not warranted.
The Board finds that a remand for a retrospective VA opinion as to the severity of the Veteran's disability prior to July 27, 2009, is in order. The Veteran underwent VA examination in 2001, and such represents the only VA examination during the appellate period, a period spanning nine years. See Chotta v. Peake, 22 Vet. App. 80, 85 (2008). To this end, the Board notes that of record is the transcript of the Veteran's August 2005 Board hearing and her other lay statements, as well as VA and private treatment records, including reports of psychiatric treatment in early 2008. On remand, the AOJ should obtain and associate with the Veteran's claim file her VA treatment records dated from September 2000 to September 2005, and forward her claims file to a VA examiner for the retrospective opinion. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a SSOC as to the issue of entitlement to a TDIU prior to September 24, 2001.

2. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Alexandria, Louisiana, or any other appropriate VA facility, including the Southeast Louisiana Veterans Health Care System, dated from September 2000 to September 2005. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified. 

3. Then, forward the Veteran's claim file to a VA examiner for a retrospective opinion as to the severity of her service-connected adjustment disorder with mixed anxiety, depression, and muscular tenderness of unclear etiology, for the period from September 24, 2000, to July 27, 2009. The examiner should consider the transcript of the Veteran's August 2005 Board hearing and her other lay statements, as well as VA and private treatment records, including reports of psychiatric treatment in early 2008. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for any opinion given. The opinion should be based on examination findings, historical records, and medical principles. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and her representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


